,


:
:
i
i
i         OFFICE OFTHE      ATTORNEY     GENERALOFT~
I
                                AUSTIN




    Honcreble James Z. Kllbay, slreator
    Rotor Tmnsportatlon Division
    Railroad Oomdsslon of Texas
    hmtln, Texas
    Dear Sir;                 Opinion No. O-4007
                              Rer Under the rt30t.6set r0eh, 1s
                                   it mandatory upon the Railroad
                                   Ccmmleslonto @rent wtlon r0r
                                   oral argument on the eppllcs-
                                   tlon by a person to operate
                                   motor rehloles for blre over
                                   the pub110 hi&ways?
                Ve bave your letter of September 18, 194l, wherein
    pm met aut ths r0iming     raata;
             "1 am directed by the Railroad Coennleeion
        or Terse to request your opinion on the r0ii0wing
        Question:
              *Asrumlng that on6 of the Examiners In the
        Yotor~TraneportatlonDlrlsionof the Railroad Oom-
        x&salon of Texas hears an sppllost:onby s person
        to operate motor vehloles  for hire over the bigh-
        ways of Texas; and vseudng that the aourt reporter
        trensarlbeshis notea of the lvldenoe sdduoed at
         suoh hearing snd delivers such transoript to the
        Exasalnerfor his ufilirutlon in msklng 8 report
        -andrsco:.mndationto the Conmlseions&to what
        dlspoeltfonshould be made of the prooeedlngsgand
        eeeuMng that neither one of the Railroad Corm&-
         sloners of Texsa ma present at the hearing and,
         therefore,did not view tbe witnesses cmd did not
        hGar any or then testify: end aasting   that, while
         the reoord end transorlptare with the rxamlner
        prior to the tlae that he orakeohis report end
        reooqmndetlon to the Co&ssion 9s to what dim-
        position should be mede of the prooeedlnga;and
         aosumlng thet, during such ttlaewblle the reoord
         1s thus in the hendo of the 2xsmlner prior to
Honorable Janea E. Xlldag,    Dlreatsr, Page 2


     presentationOr tha seae to the CoPrml#alon,   amin
     lntareatedpmty rrhoappear84 at the hsarlag aad
     partlalpatedtherein ahould rile s motion with
     ths Railroad CaamAsaion praying that auoh lntor-
     estad party b a a llo wedto lrg\u the oaae orally
     before the Comwlaslonera,or a quorum thareof,
     oontendingthat, unlasa auoh oral arm&        mre
     grsnted and llatened to by the Comlaalon,    he
     the movant, would rorevar be deprlvad or hi8 df
     berore the Cmmlaaion,-then and in that avent
     and under auoh oirawtanoea, ia it mandatory
     upon tha Commlaalon to grant the motion Car 0-1
     argument before the Gom.laalontR
          ~OEJ this   atata   or   root8   you aubdt t0 us the tol-
loul~ queatianr
          Under tha r80t8 set rwth, la it unaatory
     UQO~ thu RailrOad Ommiaalon to grant Biotlsnror
     oral argument on the lp p lla a tlo
                                      br ln
                                          peraon to
     operate motor rehiolea ior hlra wer the publie
     hfghmya?
          Art1010 pllb, Seotlon 12(a) Or the Revlaed        Cltil
f3tdut.a of Texas, 1925, la 88 tollawar
          *Tha hearing on aa l ppllsatlonror oertirf-
     oate or portit shall ba ocmduatadUnder 6ooh rulea.
     and regulationsas the CasPaiaalon  tip preaorlbe,
     and the parties Interestad,lnoludlng tha Xi&may
     Coprmiraionor this Rtate, may rppear  elthsr La
     person or by oounasl end present auah orlaenoe
     and arggnment aa they nay desire aad 88 the De
     missIonmay deem pertlnent,lnrw0r or or lg a lnr t
     tha granting or auah applioation. . . .*
          Seotlon U(a) or Art1018Pllb, 68 amended by the
aatq of the 1937 45th Lbgialatuxw,pege 505, ohapter 255,
aaotion 1 provide8 aa rollowa8
          The as6nn5.oalo~,or any aaaberthsMOi, op::
     authorhod reprerentetiveor examiner or the oaa-
     mi~alon,shall have pmver to oomp0 the attendanoa
     or wltneeaes, swear wltnesaea, take th%ir tsrlti-
     many under oath, make reoord thereof, sad it auah
Honorable Tames E. Ellday, Director, Page 3


    reoord Is mada under the dlreotlon of a eda-
    sloner, or authorizedrepresentatlreor examiner
    or the oomnisalon,a majority or the acamlsalon
    my,  upon the reoord, render judgment. aa if the
    oaae had been bad before e majority of the mea-
     berm   or the oomnlsalon.w
          Under the prwlalons of ths ebors rtstutes 6s quoted
it 1s the opinion or this department that the oomalralon ha@
the pomr to presorlbe auoh rut88 and regulatlonmwith reapeot
to hearln6m berore It or betore one or lta ex*tiera aa It
may deerpexpadlent so long 68 suoh rules and regulationaan
reaaonebleand do not deprive an interestedp6rty of hi6 right
to ralrly present the natter in oontroveray. As we understand
it, under the t6ots preeented in your letter, all of the erl-
dehoe la the mattsr was presentedbefore the exsnlner and petl-
tloner waa aoeorded 6 rull, iair and oomplete hearing. This
being the oaae, it Is our opinion, and you sireso advlaed, that
the matter or cllowlng or61 arguments St this stage of tba pro-
oeodlnga be&ore the oomlsslon   of a majorltr or the xiumbera
thereof la a.~queatlon that la addressed to the tmund ~dlaaretlon
of the o~aalon     and the Brentzingof auoh request is not man-
datory. Rodrlquea Y. Priest, 126 8. W. ll87, MoNn&h Y'.Peak,
29 Tex. l&l.

            Truatlng thgt'thia 6nawera your queetlon fully, we

                                          Ver y tr u ly   yowra

                                    A!lTORBRYO~            OFTEXM


       FIRST ASSISTANT
       ATTORNEY Gl!J%RAL             BY